Title: From George Washington to William West, 28 February 1789
From: Washington, George
To: West, William



Sir,
Mount Vernon February 28th 1789

The late Colo. Thomas Colvell, in his will appointed his Widow, your Brother and myself his Executors. Some persons in Britain, who consider themselves, under a Clause in the Will, as residuary Legatees, have been very importunate to have the resedue of that Estate remitted them, and some of the applications have been made in a very rude manner; this together with the necessity of making a Close of such Transactions at some time, makes me very desirous of bringing to a Close every thing respecting that Estate. What the Resedue will be, or whether any, cannot be ascertained but by a final Settlement with the Court. The Transactions of Mr Colvell and your Brother were entirely distinct from and unconnected with my Accounts, this renders it necessa[r]y that there should be a seperate Account rendered by each Executor. As your Brother did not live to render an Account of his Acts, it becomes the duty of his Executors to do it from the papers left by him; those papers have been put into my hands by his Son, from them I have had an Account stated, and procured an order of Court appointing Commissioners to examine the several Accounts, so that little remains

now to be done, only producing those papers by his Executors to the Commissioners for their Inspection. I must therefore request you as soon as the weather will permit, to come over, that I may see a finishing hand put to the business. It is not necessary that you should come at this time of a Court as the persons appointed can go upon the Business at any time. With very great esteem and regard I am Revd Sir Yours &c.

Go: Washington

